Exhibit 10.1
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Execution Version
PRODUCT LICENSE AND DISTRIBUTION AGREEMENT
This PRODUCT LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered
into as of July 19, 2011 (the “Effective Date”), by and between PuriCore, Inc.,
a Delaware corporation (“PuriCore”), and MISONIX, INC., a New York corporation
(“Misonix”). PuriCore and Misonix may be referred to as a “Party” and together
as the “Parties”.
RECITALS
PuriCore has ownership of certain patents, know-how and other intellectual
property related to its Vashe irrigating solution products.
Misonix develops and sells proprietary therapeutic ultrasound products.
PuriCore International Limited and PuriCore plc, each Affiliates of PuriCore,
and Misonix entered into a Share Purchase Agreement and related agreements to
acquire the issued shares of Labcaire Systems Limited, which was a subsidiary of
Misonix. Litigation has arisen related to claims of breach of warranty and other
allegations in connection with this acquisition. Misonix has denied the claims
and allegations in such litigation. Misonix, PuriCore and its Affiliates have
negotiated a settlement to this litigation which includes the license and
distribution by Misonix of PuriCore’s Vashe system under the terms and
conditions set forth in this Agreement.
THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and intending to be legally bound hereby, the Parties agree as follows:

1.   DEFINITIONS

Whenever used in this Agreement, the following terms shall have the following
meanings:

  1.1   “510(k)” shall mean a Premarket Notification submission filed with the
FDA in compliance with Section 510(k) of the Food, Drug and Cosmetic Act of
1938, as amended, per the requirements defined in 21 CFR Part 807 at least
90 days before the commercial distribution is to begin.

  1.2   “Affiliate” shall mean any corporation or other legal entity which
controls, is controlled by, or is under common control with, a Party; “control”
means the right to elect or appoint a majority of the directors or similar
governing body or the holding, directly or indirectly, of 50% (or if less, the
maximum amount permitted by law) or more of the capital, income interests or
voting rights in the corporation or other entity.

 

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



  1.3   “Applicable Law” shall mean, with respect to the Licensed Products in
the Territory, all federal and state laws, statutes, codes and regulations,
governing the activities contemplated by this Agreement, including cGMP.

  1.4   “Business Day” shall mean any day, from Monday through Friday, except
for days on which commercial banks in New York, New York are authorized or
required by law to close.

  1.5   “cGMP” shall mean “Good Manufacturing Practices” for the medical device
industry, as in effect from time to time in the Territory, as set forth in the
Quality System Regulations at 21 CFR part 820.

  1.6   “Contract Year” shall mean the twelve-month period beginning on the date
that is forty-five (45) days after the Effective Date; unless there is a delay
to delivery of Licensed Product by PuriCore that is caused by PuriCore, in which
case the beginning date shall be the earlier of the date that PuriCore makes the
first delivery of Licensed Product to Misonix or ninety (90) days after the
Effective Date; and ending on the one year anniversary of such date and each
twelve-month period thereafter.

1.7 “Extension Period” shall have the meaning set forth in Section 14.1.

  1.8   “FDA” shall mean the United States Food and Drug Administration or any
successor agency.

  1.9   “Field,” prior to the market availability of sterile Licensed Product,
shall mean the use of the Licensed Product as an irrigating solution
specifically for the treatment of human wound care with emphasis on use in
conjunction with therapeutic ultrasonic procedures. After market release of
sterile Licensed Product, “Field” shall mean the use of the Licensed Product,
both sterile and non-sterile, as an irrigating solution specifically for the
treatment of human wound care principally in conjunction with therapeutic
ultrasonic procedures.

  1.10   “Gross Profit” shall mean the amounts indicated as “gross profit” on
Exhibit C, as Exhibit C may be updated hereunder, and shall not mean gross
profit as it may be understood under generally accepted accounting principles in
the United States or any other accounting principles.

1.11 “Initial Term” shall have the meaning set forth in Section 14.1.

  1.12   “Licensed Products” shall mean only those PuriCore proprietary Vashe
solution products that are described on Exhibit A.

 

2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  1.13   “Licensed Technology” shall mean the PuriCore Patents and related
know-how and other proprietary technology that cover and are incorporated in the
Licensed Products.

  1.14   “Minimum Gross Profit” shall mean the cumulative amount of Gross Profit
to PuriCore on the paid purchase price from sales of Licensed Products to
Misonix under this Agreement until such cumulative Gross Profit aggregates a
total amount of two million dollars ($2,000,000); provided that the two million
dollars ($2,000,000) requirement may be reduced pursuant to Section 6.6.

  1.15   “Net Sales” shall mean Misonix’s and its Affiliates’ (including all
sales made by any Sales Representative on behalf of Misonix or any of its
Affiliates) gross receipts from sales of Licensed Products less the sum of
(a) discounts actually allowed in amounts customary in the trade; (b) sales,
tariff duties and/or use taxes directly imposed and with reference to particular
sales; (c) outbound transportation prepaid or actually allowed; and (d) amounts
actually allowed or credited on returns. No deductions shall be made for
commissions paid to any Sales Representative, or for cost of collections.

1.16 “Notes” shall mean those Loan Notes as defined in the SPA.

  1.17   “Product Labeling” shall mean the labeling as required, permitted and
agreed by and with the FDA under the 510(k) clearance for the Licensed Product
and any other Applicable Law.

1.18 “PuriCore Patents” shall mean those patents set forth on Exhibit B.

  1.19   “Quarterly Minimum Gross Profit” shall mean the amount of Minimum Gross
Profit that is allocated to be earned from sales of Licensed Product to Misonix
in any specific quarter during the Initial Term, which may be reduced on a pro
rata basis in the event that the Minimum Gross Profit is reduced pursuant to
Section 6.6, so that [* * *].

  1.20   “Regulatory Approval” shall mean, with respect to any country, all
governmental and regulatory registration and approvals (including but not
limited to all approvals for labeling and all pricing approvals) required for
the manufacture, marketing, use, sale and distribution of Licensed Products in
such country.

1.21 “Royalty” shall have the meaning set forth in Section 4.10.

  1.22   “Sales Representatives” shall mean sales employees of Misonix and
professional persons or companies that regularly act as sales representatives on
behalf of third party companies in the medical device and surgical industry,
whether acting in an independent or direct capacity, and shall not include any
person or company that derives more than 50% of its annual revenues from selling
products of its own manufacture.

 

3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



  1.23   “SPA” shall mean that certain Share Purchase Agreement dated as of 4
August 2009 between Misonix, Inc and PuriCore International Limited and PuriCore
plc regarding the acquisition of Labcaire Systems Limited, as varied.

  1.24   “Specifications” shall mean the specifications set forth on Exhibit A
or as otherwise provided in writing to Misonix by PuriCore and reasonably
acceptable to Misonix.

1.25 “Take or Pay Payments” shall have the meaning set forth in Section 6.5.

  1.26   “Territory” shall mean the United States and its territories. The
Territory may be expanded upon mutual written agreement of the Parties as
Regulatory Approvals in other countries or territories may be obtained.

  1.27   “Third Party” shall mean any person or entity that is not a Party or an
Affiliate of a Party.

  1.28   “Trigger Date” shall mean any of the three Trigger Dates defined in
Sections 2.2, 4.9(c) and 7.5.

2.   GRANT OF LICENSE

  2.1   License. Subject to the terms of this Agreement, including without
limitation the exclusivity provisions of Section 2.2 and the authority
limitations of Section 3, PuriCore hereby grants to Misonix a license under the
Licensed Technology to use and sell the Licensed Products in the Field in the
Territory. The license granted in this Section 2.1 does not include any rights
of Misonix to grant sublicenses to any Third Party or to have Licensed Products
sold by any Third Party on behalf of Misonix, except that Misonix may utilize
Sales Representatives. A list of Misonix’s current Sales Representatives is
attached as Schedule 2.1. Misonix shall update Schedule 2.1 not less than ten
(10) days prior to the commencement of each Contract Year if there are any
changes or updates to Schedule 2.1. PuriCore acknowledges that Misonix has no
control over the purpose for which its customers use the Licensed Product once
sold; and, therefore, Misonix cannot be held to be in breach of this Agreement
if it has sold the Licensed Product in the Field in good faith even if the
customer does not use the Licensed Product for or in conjunction with ultrasonic
procedures.

  2.2   Exclusivity Covenant. PuriCore covenants that it will not license the
Licensed Technology or sell Licensed Products to any therapeutic ultrasound
company for distribution in the Field in the Territory. In the event that
PuriCore chooses (in its sole discretion and despite the exclusivity covenant)
to license the Licensed Technology or sell Licensed Products to any therapeutic
ultrasound company in the Field in the Territory (the date of which shall be a
“Trigger Date”), then (a) Misonix will not have any exclusivity under this
Section 2.2 or this Agreement, and (b) the Minimum Gross Profit shall be reduced
and certain payment obligations will be eliminated as set forth in Section 6.6.

 

4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  2.3   Trademark/Branding/Labeling. All Licensed Products supplied to Misonix
under this Agreement will be labeled with Misonix branding. Misonix will develop
its own branding and trade dress under which it will sell the Licensed Products.
Misonix is granted no rights to the Vashe trademark, or any other PuriCore
trademark, any Vashe or PuriCore branding or trade dress, including any color,
packaging, art or style used by PuriCore. Notwithstanding anything to the
contrary in the foregoing, Misonix shall have the right to identify PuriCore on
the labeling of the Licensed Products if required to do so by Applicable Law.

3.   DISTRIBUTION APPOINTMENT, AUTHORITY AND OBLIGATIONS

  3.1   Appointment. Subject to the terms of this Agreement, including without
limitation the exclusivity provisions of Section 2.2 and the authority
limitations of Section 3, PuriCore hereby appoints Misonix as a distributor of
the Licensed Products in the Field in the Territory, and Misonix hereby agrees
to act in that capacity during the term of this Agreement.

  3.2   Authority; Distribution Channels. Misonix and its Affiliates may sell
Licensed Products through all distribution channels, except it may not sell
through “over the counter” channels, hospital pharmacies (except that it may
sell to a hospital pharmacy if it is acting as the purchasing agent for other or
all departments in its hospital), and home healthcare. Misonix shall not,
directly or indirectly, hold itself out as an agent or representative of
PuriCore or as otherwise having the authority to bind PuriCore. Without the
prior written consent of PuriCore, Misonix shall not use PuriCore’s name for any
reason.     3.3   Covenants.

  (a)   Marketing and Promotion. Misonix shall actively market, promote,
distribute and sell the Licensed Products within the Territory in the Field, and
shall use commercially reasonable efforts to do so, which efforts shall be at
least to the same extent that it markets and promotes its other products.    
(b)   Reports.

  (i)   Upon termination of this Agreement, Misonix shall provide a detailed
written report to PuriCore, in a mutually agreeable format, describing the
Licensed Product customers and customer locations and any other related
information reasonably requested by PuriCore, broken down by type of Licensed
Product.

 

5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (ii)   In the event that Misonix is manufacturing the Licensed Products and
paying PuriCore the Royalty in accordance with Section 4.10, on a quarterly
basis, Misonix shall provide a detailed written report to PuriCore, in a
mutually agreeable format, describing the Licensed Product sold, the information
underlying the Net Sales calculation (including gross receipts and all
deductions), the calculation of Royalties and any other related information (not
including customer names or locations) reasonably requested by PuriCore, broken
down by type of Licensed Product.

  (iii)   PuriCore shall treat all information provided and subject to review
under this Section 3.3 in accordance with the confidentiality provisions of
Section 9.

  (c)   Records. Misonix shall keep full, complete and proper records and
accounts of sales of Licensed Products in sufficient detail to confirm
information provided or that may need to be provided in reports to PuriCore in
accordance with Section 3.3.     (d)   Audits.

  (i)   Compliance with Agreement Terms. Upon the written request of PuriCore,
and not more than once in each calendar year, Misonix shall permit an
independent consultant selected by PuriCore, at PuriCore’s expense, to have
access during normal business hours, and upon prior written notice, to such of
the records of Misonix as may be reasonably necessary to verify Misonix’s
compliance with this Agreement, including the Field, Territory and distribution
channel authorization, for any calendar year ending not more than thirty-six
(36) months prior to the date of such request. Such consultant shall enter into
a reasonably acceptable confidentiality agreement with Misonix obligating such
consultant to retain all such information in confidence pursuant to such
confidentiality agreement, including PuriCore; provided that such consultant can
provide a report to PuriCore with regard to its findings.

  (ii)   Royalty Calculations. Upon the written request of PuriCore, and not
more than once in each calendar year when the reports are provided pursuant to
Section 3.3(b)(ii), Misonix shall permit an independent certified public
accounting firm selected by PuriCore (the “Auditor”), at PuriCore’s expense, to
have access during normal business hours, and upon prior written notice, to such
of the records of Misonix as may be reasonably necessary to verify the accuracy
of the reports hereunder and compliance with this Agreement for any calendar
year ending not more than thirty-six (36) months prior to the date of such
request. Upon the written request of Misonix, PuriCore shall cause the Auditor
to enter into a reasonably acceptable confidentiality agreement with Misonix
obligating such firm to retain all such information in confidence pursuant to
such confidentiality agreement.

 

6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (e)   No Sales Outside the Field or Territory. Subject to Section 2.1, Misonix
shall not directly or indirectly sell, have sold, or seek, market, promote or
otherwise induce the sale of, Licensed Products outside of the Territory or
outside the Field, or where one should reasonably be aware that the ultimate
destination for a Licensed Product is outside the Territory or the ultimate use
of the Licensed Product is outside the Field.

  (f)   Other Solutions. Misonix shall not sell or distribute in the Territory
in the Field any irrigating solution that has anti-microbial properties other
than the Licensed Products. This Section 3.3 (e) shall cease to be in effect in
the event Misonix no longer has exclusivity under Section 2.2.

  (g)   No Alterations. Misonix shall not make any alterations or knowingly
permit any alterations to be made to any Licensed Product without PuriCore’s
express prior written consent, which consent may be granted or withheld in
PuriCore’s sole discretion.

4.   SUPPLY AND PURCHASE

  4.1   Supply of Licensed Products. Subject to the terms of this Agreement,
Misonix shall purchase from PuriCore all of its requirements for Licensed
Products, and PuriCore shall supply such requirements to Misonix.

  4.2   Compliance with Applicable Law. PuriCore shall manufacture or cause to
be manufactured and supply the Licensed Products being provided hereunder to
Misonix in accordance with all Applicable Law, including, without limitation,
those enforced by the FDA (including compliance with cGMP), in all material
respects.

  4.3   Development of Sterile Licensed Products. PuriCore shall use
commercially reasonable efforts to develop a sterile Vashe solution product in
an IV-hangable, pre-filled container that has 510(k) clearance within the first
Contract Year. Should such a sterile Licensed Product not be available by the
end of the first Contract Year, PuriCore will solicit the technical support of
Misonix to cooperate with PuriCore in pursuing the development and validation of
such a sterile Licensed Product.

 

7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  4.4   Samples. PuriCore will furnish Misonix with samples of Licensed Products
at no charge (except that Misonix will pay all delivery costs and charges
related to delivery of samples) up the following maximum amounts of samples per
Contract Year:

     
Contract Year
  Maximum Quantity of Samples
One
  [* * *]% of Licensed Product units purchased
Two
  [* * *]% of Licensed Product units purchased
Three
  [* * *]% of Licensed Product units purchased
All Extension Periods
  [* * *]% of Licensed Product units purchased

  4.5   Forecasting. At least thirty (30) days prior to the start of each
quarter of each Contract Year, Misonix will provide PuriCore with its good faith
written rolling forecast of its supply requirements for Licensed Products for
the next four (4) quarters, the first quarter of which shall be binding and the
succeeding three (3) quarters of which shall be non-binding (the “Supply
Forecast”).

  4.6   Purchase Orders. Misonix shall obtain Licensed Products pursuant to
individual purchase orders that are issued by Misonix or its Affiliates to
PuriCore (each, a “Purchase Order”). PuriCore shall accept any Purchase Order
that is consistent with the Supply Forecast. Such Purchase Order shall specify
quantities ordered of each Licensed Product by category, delivery dates, and
delivery and shipping instructions.

  4.7   Conflict. In the event of any conflict or inconsistency between the
terms and conditions of any Purchase Order, an Order Acknowledgement and this
Agreement, the terms and conditions of this Agreement shall govern.

  4.8   Invoice and Payment Terms. Invoices will be issued on the shipment date
for all Licensed Product. Unless Misonix has notified PuriCore, in accordance
with Section 5.2, of non-conformity of Licensed Products delivered to Misonix,
all payments for Licensed Product shall be made within forty-five (45) days of
invoice either (a) by payment by Misonix to PuriCore of the invoice amount by
wire transfer or (b) by a written account notice from Misonix applying a credit
note balance on a credit note previously issued by PuriCore to Misonix pursuant
to Clause 3.1 of the terms of the Notes as varied (as described in Section 6.3
of this Agreement) against the invoice amount. PuriCore agrees to promptly issue
credit notes to Misonix after request therefor by the Issuer (as defined in
Clause 3.1 of the Notes as amended by Deed). Such credit notes will be applied
only at Misonix’s written direction and can be applied in whole or in part and
during one or more quarters. Payments on outstanding balances not received
within such time period shall bear interest at the lesser of (x) the maximum
rate permitted by law, and (y) the Prime Rate as published in the Wall Street
Journal. Any claims arising from alleged failures in shipment or delivery shall
be waived and released by Misonix unless made in writing to PuriCore within
forty-five (45) days from the date of shipment of such Licensed Product.
PuriCore may refuse all further Purchase Orders and refuse to supply any
Licensed Product until Misonix’s account is in compliance with the payment terms
of this Agreement.

 

8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  4.9   Failure to Supply.

  (a)   In the event that (a) PuriCore fails to provide the Licensed Products as
required by this Agreement for a period of ninety (90) consecutive days; or
(b) PuriCore provides less than seventy percent (70%) of Licensed Products
required under this Agreement in any twelve (12)-month period, then Misonix will
be granted a license to manufacture the Licensed Products during the term of
this Agreement (including any Extension Periods) using a manufacturing vendor of
its choice. If Misonix gains the right to have the Licensed Products
manufactured under this Section 4.9 and the aggregate Minimum Gross Profit has
not yet been earned by PuriCore, then the Take or Pay Payments will be made
regardless of who is manufacturing and supplying the Licensed Product, but such
Take or Pay Payments will be suspended until Misonix (or its designee) has been
manufacturing the Licensed Products for ninety (90) days. All such suspended
Take or Pay Payments will be paid by Misonix before the end of the Initial Term
plus a period of time equal to the time that such Take or Pay Payments have been
suspended.

  (b)   In the event that PuriCore provides less than ninety percent (90%) but
more than seventy percent (70%) of Licensed Products required under this
Agreement in any twelve (12)-month period, the Take or Pay Payments will be
adjusted to reflect the difference between the ninety percent (90%) requirement
and the percentage of Licensed Products actually delivered. The amount of the
foregoing adjustment shall be added to amounts due, if any, under the Take or
Pay Payments at the end of the Initial Term. By way of example, assume that
(i) PuriCore supplies eighty percent (80%) of the Licensed Products required
under this Agreement during the applicable period and (ii) the applicable Take
or Pay Payment is $10,000. Because the shortfall is ten percent (10%), $1,000 of
the Take or Pay Payment due shall be suspended and shall instead be added on to
any Take or Pay Payment due at the end of the Initial Term (assuming the Minimum
Gross Profit amount had not yet been otherwise achieved).

 

9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (c)   In the event Misonix’s right to manufacture Licensed Products has been
triggered under this Section 4.9, and, despite its commercially reasonable
efforts, Misonix is unable to manufacture Licensed Products or to have Licensed
Products manufactured by manufacturing vendors (the date of written notice to
PuriCore of such failure, which shall include reasonable detail of the efforts
taken, shall be a “Trigger Date”), then the Minimum Gross Profit shall be
reduced and certain payment obligations will be eliminated as set forth in
Section 6.6.

  4.10   Royalty. In the event that Misonix is manufacturing Licensed Products
pursuant to Section 4.9(a), and after Misonix has satisfied the required Take or
Pay Payments under this Agreement (as required by Section 4.9(a)), Misonix shall
pay PuriCore a royalty (the “Royalty”) of [* * *] percent ([* * *]%) of Net
Sales of Licensed Products.

  4.11   Audit. Upon the written request of Misonix, and not more than once in
each calendar year and upon at least thirty (30) days notice, PuriCore shall
permit an independent consultant selected by Misonix and approved by PuriCore,
at Misonix’s expense, to have access during normal business hours to PuriCore’s
manufacturing facilities (including any contract manufacturer of PuriCore), as
may be reasonably necessary to verify PuriCore’s compliance with cGMP. Such
consultant shall enter into a reasonably acceptable confidentiality agreement
with PuriCore, obligating such consultant to retain all such information in
confidence pursuant to such confidentiality agreement, including Misonix,
provided that such consultant can provide a report to Misonix with regard to its
findings.

5.   DELIVERY

  5.1   Delivery. Licensed Product shall be delivered to Misonix, or to a
location designated by Misonix in the Purchase Order, FOB (Incoterms, 2000)
PuriCore’s facility loading dock, by a common carrier designated by Misonix in
the Purchase Order.

  5.2   Inspection. No later than twenty (20) days after Misonix’s receipt of
delivered Licensed Product, Misonix will inspect the Licensed Product and will
notify PuriCore of any claim that any such Licensed Product does not conform
with the Specifications. Such notice shall be in writing and shall indicate the
non-conforming characteristics of the Licensed Product. If Misonix does not
notify PuriCore of non-conformity within such twenty (20)-day period, such
Licensed Product shall be deemed accepted and PuriCore shall be released from
any claim of non-conformity. If Misonix does notify PuriCore of non-conformity
within such twenty (20)-day period, the appropriate personnel at the Parties
shall in good faith investigate and attempt to resolve such non-conformity for a
period of thirty (30) days. In the event that Misonix claims that the Licensed
Product does not conform to the Specifications and PuriCore does not agree after
such thirty (30)-day period, the Parties will mutually agree (such agreement not
to be unreasonably withheld or delayed) upon a qualified Third Party to review
records, test data and other relevant information and ascertain conformity or
non-conformity. Such Third Party shall execute an appropriate confidentiality
agreement reasonably approved in form and substance by both Parties. The Third
Party’s findings will be binding on both Parties, and the costs of such
third-Party testing and review will be borne by the Party found to be wrong.

 

10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  5.3   Returns and Sole Remedy. Misonix may only return Licensed Product that
the Parties have agreed do not conform to Specifications or that are found to be
non-conforming pursuant to the process described in Section 5.2. As the sole
remedy to Misonix for such non-conformity, PuriCore, at is option, shall either
replace the non-conforming product or refund the payment for such non-conforming
product.

6.   CONSIDERATION

  6.1   Payment by Misonix. On the Effective Date, Misonix will pay to PuriCore
$650,000 in immediately available funds by wire transfer pursuant to the
instructions set forth on Schedule 6.1.

  6.2   Forgiveness of Commissions Under SPA. As of the Effective Date, Misonix
hereby forgives in full PuriCore International Limited’s and PuriCore plc’s
obligation under the SPA to pay $1,000,000 of Commissions (as defined in the SPA
prior to amendment).

  6.3   Modification to the Notes. The Parties acknowledge that, as additional
consideration hereunder, the Notes will be amended by Deed to modify the payment
terms. Specifically,

  (a)   Clause 3.1 shall be amended by adding at the end “such repayment to be
either by payment by the Issuer to the Noteholders as provided for in paragraph
3.1 of the Schedule 3 Conditions or by the Issuer procuring that PuriCore, Inc.
forthwith issues a credit note to Misonix, Inc. to the value of such repayment
to fund purchases by Misonix, Inc. from PuriCore, Inc. under the Product License
and Distribution Agreement, dated July 18, 2011, by and between PuriCore, Inc.
and Misonix, Inc. (the “PLDA”);

  (b)   Paragraph 1.1 of Schedule 3 Conditions shall be amended by adding after
the words Loan Note Instrument the words “under the payment or credit note
mechanism provided for in Clause 3.1 of this Instrument”.

  6.4   Purchase Price for Licensed Product; Minimum Gross Profit; Volume
Targets.

  (a)   Purchase Price. The purchase price for all Licensed Product purchased by
Misonix under this Agreement shall be at a discount to PuriCore’s list price for
each such Licensed Product. The discount rate shall be [* * *] percent ([* *
*]%) of list price in Contract Year one; [* * *] percent ([* * *]%) of list
price in Contract Year two; and [* * *] percent ([* * *]%) of list price in
Contract Year three and all Extension Periods. Exhibit C sets forth PuriCore’s
list price and cost of goods sold for each Licensed Product. Exhibit C will be
updated in writing by the Parties for all Licensed Products as different
Licensed Products become available for purchase by Misonix, and each such update
shall become a part of this Agreement as if it were contained in this Agreement
on the Effective Date.

 

11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (b)   Minimum Gross Profit. During the Initial Term only, and on a quarterly
basis, Misonix will endeavor to purchase enough Licensed Product so that payment
of the purchase price for such Licensed Products will provide to PuriCore enough
Gross Profit in the applicable quarter to equal the applicable Quarterly Minimum
Gross Profit and the aggregate Minimum Gross Profit during the Initial Term, as
may be extended in accordance with Section 4.9(a). Except as otherwise provided
in Section 6.6, to the extent that purchases of Licensed Products will not
achieve the volume levels needed to provide the applicable Quarterly Minimum
Gross Profit or the aggregate Minimum Gross Profit, then Misonix will make the
Take or Pay Payments.

  (c)   Minimum Volume Targets. Within the ninety (90) days before the end of
the Initial Term and before the end of each Extension Period thereafter, the
Parties shall mutually agree in writing to sales volume targets for the upcoming
Extension Period, provided that such volume targets shall not increase by more
than ten percent (10%) year over year unless mutually agreed in writing by the
Parties. Misonix will not be obligated to purchase certain minimums, to provide
additional minimum Gross Profit or to make Take or Pay Payments (unless mutually
agreed in writing otherwise); however, if Misonix fails to purchase the agreed
upon volume targets in the applicable agreed-upon time periods during any
Extension Period, then PuriCore may, at is option, terminate this Agreement,
which Misonix could, at its option, avoid by making a payment to PuriCore to
provide the Gross Profit that would have been provided to PuriCore if Misonix
had purchased amounts of Licensed Products to reach the applicable volume
target.

  6.5   Take or Pay. During the Initial Term of this Agreement, and on a
quarterly basis, Misonix is obligated to pay to PuriCore a purchase price for
quantities of Licensed Products that will provide the Quarterly Minimum Gross
Profit whether or not it actually purchases enough Licensed Products from
PuriCore to provide each applicable Quarterly Minimum Gross Profit. Therefore,
it is the intention of the Parties that, to the extent that Misonix does not
purchase sufficient quantities of Licensed Product under this Agreement to
provide the applicable Quarterly Minimum Gross Profit, Misonix, unless as
otherwise provided in Section 4.9 or Section 6.6, is subject to a take-or-pay
arrangement for the Initial Term. Any payments necessary under the take-or-pay
arrangement to reach the applicable Quarterly Minimum Gross Profit shall be
referred to as

 

12



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      “Take or Pay Payments”. Misonix agrees that it will make Take or Pay
Payments no matter what (unless such payments are relieved under Section 6.6 or
suspended or relieved under Section 4.9). If this Agreement terminates for any
reason before any Quarterly Minimum Gross Profit or the aggregate Minimum Gross
Profit is earned by PuriCore from payments by Misonix for Licensed Product, then
Misonix shall continue to be obligated to make the Take or Pay Payments if, as
and when due pursuant to the terms of this Agreement unless relieved under
Section 6.6. Misonix hereby waives its right of offset, recoupment, protest,
suspension and presentment with regard to any claim, counterclaim or defense
that arises under any agreement among PuriCore, or any Affiliate of PuriCore,
and Misonix, or any Affiliate of Misonix, in existence now or in the future
against any Take or Pay Payments, the Quarterly Gross Profit amounts and the
aggregate Minimum Gross Profit. Misonix hereby waives its right to assert
against PuriCore or its Affiliates any damage claim for or to offset against
Take or Pay Payments, the Quarterly Gross Profit amounts and the aggregate
Minimum Gross Profit. Nothing in the foregoing Section 6.5 is intended to negate
credit notes to be issued by PuriCore to Misonix pursuant to Clause 3.1 of the
Notes (as described in Section 6.3 of this Agreement) or Misonix’s right to
apply such credit notes against any payments owed to PuriCore as provided in
Section 4.8.

  6.6   Reduction in Minimum Gross Profit; Elimination of Take or Pay Payments.
Upon any Trigger Date (as defined in Sections 2.2, 4.9(c) or 7.5), (a) the
aggregate Minimum Gross Profit amount shall be reduced to the sum of all
Quarterly Minimum Gross Profit amounts due in each full contract quarter prior
to the Trigger Date plus that amount of Gross Profit that would have been
generated by all sales of Licensed Product delivered in the then current
contract quarter, and subject to delivery under open purchase orders, as of the
Trigger Date, (b) all remaining Quarterly Gross Profit amounts will be
eliminated, and (c) once the reduced amount described in Section 6.6(a) is paid,
Misonix will no longer be subject to any Take or Pay Payment obligations or
Quarterly Minimum Gross Profit or aggregate Minimum Gross Profit requirements.

  6.7   Currency. Any and all payments shall be made in United States Dollars
and shall be remitted to PuriCore in immediately available funds by wire
transfer pursuant to the instructions set forth on Schedule 6.1.

  6.8   Settlement and Dismissal of Action. The parties acknowledge that the
representations, warranties, covenants, obligations, benefits, and consideration
provided for in this Agreement are also given in consideration of the settlement
of the dispute between Misonix and certain Affiliates of PuriCore relating to
the SPA and as soon as reasonably practicable on or after the Effective Date the
claims and counterclaims in the action shall by consent be dismissed with no
order as to costs.

 

13



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  6.9   Royalties. If Royalties are due under Section 4.10, Royalties shall be
paid to PuriCore on a quarterly basis, within forty-five (45) days after the end
of each calendar quarter, based upon the Net Sales during such calendar quarter.
Royalties shall be calculated in accordance with United States generally
accepted accounting principles, consistently applied.

7.   REGULATORY MATTERS

  7.1   Compliance with Law. In carrying out this Agreement, each Party shall
comply with all applicable local, state, federal and foreign laws and
regulations.

  7.2   Regulatory Approval. PuriCore shall be solely responsible for obtaining,
and shall hold in its or its designee’s name, Regulatory Approvals for the
manufacture, production, distribution, use and sale of Licensed Products in the
Field in the Territory. PuriCore shall have sole responsibility for any warning
labels, packaging, instructions as to use, quality control and compliance with
applicable law as to any Licensed Product distributed, used or sold by Misonix.

  7.3   Adverse Event Reporting. Misonix will monitor and report to PuriCore any
adverse events related to the use of Licensed Product as is required by
Applicable Law.     7.4   Recalls.

  (a)   The ultimate determination as to whether a recall, withdrawal or
corrective action (collectively, the “Recall”) of any Licensed Product is
required shall be made in PuriCore’s sole discretion; provided, however, if
Misonix believes a Recall is required or appropriate, Misonix will promptly
notify PuriCore and if PuriCore subsequently determines such Recall is
appropriate or required, the Parties will jointly develop a plan for
implementing such Recall.

  (b)   If there shall be a Recall, the expense of such Recall shall be borne as
follows:

  (i)   If (i) it is established that the Licensed Product was nonconforming
pursuant to Section 5.2 upon delivery by PuriCore to Misonix, or (ii) such
Recall arises from any breach by PuriCore of the provisions of this Agreement or
Applicable Law, then PuriCore shall hold Misonix harmless and shall bear all
expenses related to the Recall, including the replacement of the recalled or
withdrawn Licensed Product, which shall be replaced as soon as reasonably
practicable.

 

14



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (ii)   If such Recall arises as a result of actions or omissions on the part
of Misonix, or from any breach by Misonix of the provisions of this Agreement,
then Misonix shall hold PuriCore harmless and shall bear all costs and expenses
in connection with such Recall.

  (c)   The Parties shall reasonably cooperate in good faith to effect a Recall.
Misonix shall have sufficient quality control policies and procedures in place
that it can track its shipments of Licensed Product so that Licensed Product
sold by Misonix can be Recalled or customers notified of the Recall.

  (d)   In the event that a Recall is triggered because of nonconforming
Licensed Product (as determined under Section 5.2), the provisions of
Section 4.9, if triggered, will control.

  7.5   FDA Prohibition of Licensed Product. In the event that the FDA prohibits
the sale of Licensed Product for use in the Field, and such FDA prohibition is
final, permanent and no longer subject to appeal (the date of such shall be a
“Trigger Date”), then (a) this Agreement shall terminate and (b) the Minimum
Gross Profit shall be reduced and certain payment obligations will be eliminated
as set forth in Section 6.6. During any such appeal period, Misonix’s
obligations to make any Take or Pay Payments or meet Quarterly Minimum Gross
Profit or aggregate Minimum Gross Profit requirements shall be suspended if
Misonix is prohibited from selling the Licensed Products. If Misonix is (if
ever) again permitted to sell Licensed Products, its obligations to make Take or
Pay Payments and meet Quarterly Minimum Gross Profit and aggregate Minimum Gross
Profit requirements will resume and all such suspended Take or Pay Payments will
be paid by Misonix before the end of the Initial Term plus a period of time
equal to the time that such Take or Pay Payment have been suspended.

8.   PATENT, TRADEMARK AND OTHER INTELLECTUAL PROPERTY

  8.1   Intellectual Property Prosecution and Maintenance. PuriCore shall have
the sole right to act in its sole discretion with respect to filing, prosecution
and maintenance of all of its intellectual property, including the Licensed
Technology, including but not limited to any and all patent applications,
patents, trademarks, know-how, and other proprietary rights related to the Vashe
products.     8.2   [reserved]

 

15



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  8.3   No Warranty On Intellectual Property. Except as may be expressly set
forth in Section 11.2, nothing herein contained shall be deemed to be a
representation or warranty regarding the Licensed Technology or the PuriCore
Patents, including the validity, enforceability and non-infringement of the
Licensed Technology and PuriCore Patents. AS TO ANY ELEMENT OF THE LICENSED
TECHNOLOGY, PURICORE PATENTS OR ANY LICENSED PRODUCT, EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 11.2, PURICORE MAKES NO EXPRESS OR IMPLIED WARRANTY, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY WARRANTY THAT THE USE OF THE LICENSED TECHNOLOGY, PURICORE
PATENTS OR ANY LICENSED PRODUCTS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR
OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

  8.4   Ownership. Subject to the express rights granted to Misonix under this
Agreement, it is understood and agreed that all right and interest in and to the
PuriCore Patents and Licensed Technology vest solely in PuriCore.     8.5  
Infringement.

  (a)   Notification. In the event that Misonix receives information that a
Third Party may be infringing one or more of the PuriCore Patents or any other
Licensed Technology, it shall promptly notify PuriCore of such infringement.

  (b)   Right to Sue. PuriCore shall have the sole right, but not the obligation
to bring, at its own expense, an infringement action against a Third Party
infringing one or more of the PuriCore Patents or any of the Licensed Technology
and PuriCore shall have full control over the conduct of such litigation and
Misonix shall be kept reasonably informed of any such proceedings taken by
PuriCore. If PuriCore requests, Misonix shall join with PuriCore as a party to a
lawsuit or other proceeding at PuriCore’s expense if necessary or desirable to
prosecute such lawsuit or proceeding effectively; however, PuriCore shall retain
full control of the prosecution of such lawsuit or proceeding, as the case may
be. Any amounts recovered pursuant to any such lawsuit or other proceeding shall
be the sole property of PuriCore. Misonix shall cooperate with PuriCore in its
efforts to protect the Licensed Technology.

9.   CONFIDENTIALITY

9.1 Obligations of Confidentiality.

  (a)   Misonix shall maintain any and all of the Licensed Technology and other
PuriCore proprietary information, any promotion, product, strategy or business
results that may be disclosed to Misonix, including the terms, rights and
obligations of this Agreement (“PuriCore Confidential Information”) in
confidence and shall not (i) release or disclose any tangible or intangible
component thereof to any Third Party without first receiving the prior written
consent of PuriCore to said release or disclosure or (ii) use the PuriCore
Confidential Information for any purpose other than the performance of this
Agreement. This obligation of confidentiality shall survive termination or
expiry of this

 

16



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      Agreement for a one (1) year period but shall cease to apply to any
component of the PuriCore Confidential Information which Misonix can prove:
(i) is part of the public domain prior to the Effective Date; (ii) becomes a
part of the public domain not due to some unauthorized act by or omission of
Misonix or its Affiliates after the Effective Date; (iii) is disclosed to
Misonix or its Affiliate without an obligation of confidentiality by a Third
Party who has the right to make such disclosure; (iv) is required by law to be
disclosed provided that Misonix has given prior written notice to PuriCore and
has reasonably cooperated with PuriCore to resist or limit such disclosure, or
(v) can be shown by documentary evidence to have been independently discovered
or developed by the other Party without reference to or use of the furnishing
Party’s Confidential Information.

  (b)   PuriCore shall maintain any and all of the Misonix proprietary
information disclosed to PuriCore, including the terms, rights and obligations
of this Agreement, the reports and other information supplied by Misonix
pursuant to the terms of this Agreement, and any promotion, product, strategy or
business results that may be disclosed by Misonix to PuriCore (“Misonix
Confidential Information”) in confidence and shall not (i) release or disclose
any tangible or intangible component thereof to any third party without first
receiving the prior written consent of Misonix to said release or disclosure or
(ii) use the Misonix Confidential Information for any purpose other than the
performance of this Agreement. This obligation of confidentiality shall survive
termination or expiry of this Agreement for a one (1) year period but shall
cease to apply to any component of the Misonix Confidential Information which
PuriCore can prove: (i) is part of the public domain prior to the Effective
Date; (ii) becomes a part of the public domain not due to some unauthorized act
by or omission of PuriCore or its Affiliates after the Effective Date; (iii) is
disclosed to PuriCore without an obligation of confidentiality by a Third Party
who has the right to make such disclosure; (iv) is required by law to be
disclosed provided that PuriCore has given prior written notice to Misonix and
has reasonably cooperated with Misonix to resist or limit such disclosure or
(v) can be shown by documentary evidence to have been independently discovered
or developed by the other Party without reference to or use of the furnishing
Party’s Confidential Information.

 

17



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

10.   LIABILITY AND INDEMNIFICATION

  10.1   Misonix Indemnification. Misonix shall, at all times during the term of
this Agreement and thereafter, defend, indemnify and hold harmless PuriCore and
its Affiliates and the respective directors, officers and employees of PuriCore
and its Affiliates (each a “PuriCore Indemnittee”) from and against any and all
liability, loss, damages, claims, causes of actions, judgments, costs and
expenses (including reasonable fees and costs of attorneys and investigations)
(“Losses”) they may suffer arising out of the breach of this Agreement or any
Applicable Law by Misonix, distribution, use, sale or other disposition by
Misonix or its Affiliates or Sales Representatives of any Licensed Product or
any of Misonix’s ultrasound products or equipment, any negligence or willful
misconduct of Misonix, or its Affiliates or Sales Representatives, or out of any
representation or warranty made by Misonix pursuant to this Agreement failing to
be materially true, provided that Misonix shall not be obligated to defend,
indemnify, or hold harmless any PuriCore Indemnitee to the extent such Losses
were caused by such PuriCore Indemnitee’s negligence in connection with the
design, development, manufacture, packaging, testing, warehousing, handling or
use of the Licensed Products, willful misconduct, material breach of this
Agreement or any Applicable Law by PuriCore or any representation or warranty
made by PuriCore pursuant to this Agreement failing to be materially true.

  10.2   PuriCore Indemnification. PuriCore shall, at all times during the term
of this Agreement and thereafter, defend, indemnify and hold harmless Misonix
and its Affiliates and the respective directors, officers and employees of
Misonix and its Affiliates (each a “Misonix Indemnittee”) from and against any
and all Losses they may suffer arising out of any negligence in connection with
the design, development, manufacture, packaging, testing, warehousing, handling
or use of the Licensed Products, or willful misconduct of PuriCore or its
Affiliates or out of breach of this Agreement or any Applicable Law by PuriCore,
any representation or warranty made by PuriCore pursuant to this Agreement
failing to be materially true, provided that PuriCore shall not be obligated to
defend, indemnify, or hold harmless any Misonix Indemnitee to the extent such
Losses were caused by Misonix’s ultrasound products or equipment, such Misonix
Indemnitee’s negligence, willful misconduct or material breach of this Agreement
or any Applicable Law by Misonix or any representation or warranty made by
Misonix pursuant to this Agreement failing to be materially true.

  10.3   Notification of Claims. Each Party agrees to notify the other Party as
soon as the Party becomes aware of a claim or action, or a threat of claim or
action, by a Third Party for which indemnification may be sought pursuant
hereto. In the event that a Party seeks indemnification under this Section 10,
it shall permit the indemnifying Party to assume direction and exclusive control
of the defense of the claim, unless otherwise governed by another Section of
this Agreement, and shall cooperate as requested at the expense of the
indemnifying Party with respect to documented and reasonable out-of-pocket
expenses of the other Party in the defense of the claim. A Party shall not
settle any claim or action as to which it seeks indemnification under this
Section 10 without the prior written consent of the indemnifying Party, such
consent not to be unreasonably withheld or delayed.

 

18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  10.4   Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES INCLUDING, BUT
NOT LIMITED TO, LOST PROFITS AND LOSS OF GOODWILL, ARISING FROM OR RELATING TO
ANY BREACH OF THIS AGREEMENT (OR ANY DUTY OF COMMON LAW, AND WHETHER OR NOT
OCCASIONED BY THE NEGLIGENCE OF A PARTY OR ITS AFFILIATES), REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT NOTHING IN THIS SECTION
10.4 IS INTENDED TO, OR DOES, LIMIT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER THIS SECTION 10; PROVIDED FURTHER THAT, FOR THE AVOIDANCE OF
DOUBT, NOTHING IN THIS SECTION 10 IS INTENDED TO, OR DOES, LIMIT MISONIX’S
OBLIGATION UNDER THIS AGREEMENT TO MAKE TAKE OR PAY PAYMENTS, IF, AS AND WHEN
DUE, AND PAY TO PURICORE THE QUARTERLY MINIMUM GROSS PROFIT OR THE AGGREGATE
MINIMUM GROSS PROFIT AS PROVIDED IN SECTION 6.5 UNLESS MODIFIED UNDER SECTION
6.6. NOTHING CONTAINED IN THIS SECTION 10.4, SHALL, OR IS INTENDED TO, LIMIT
EITHER PARTY’S RIGHT TO CLAIM DIRECT DAMAGES FROM THE OTHER PARTY.     10.5  
Insurance Obligations.

  (a)   Misonix is required to carry the following insurance coverage:

  (i)   Workers Compensation and Employers Liability coverage in the states in
which the work is to be performed and elsewhere as may be required by applicable
law;

  (ii)   Commercial General Liability coverage including Premises-Operations,
Products-Completed Operations, and Contractual Liability with minimum limits of
$1,000,000 per Occurrence / $2,000,000 General Aggregate / $2,000,000 Products —
Completed Operations Aggregate;

  (iii)   Auto Liability with minimum limits of $1,000,000; and

 

19



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (iv)   Umbrella Liability with minimum limits of $5,000,000 excess of
underlying General Liability, Auto Liability, and Employers Liability

Misonix shall provide PuriCore with Certificates of Insurance evidencing the
coverages noted above with insurance carriers having an A.M. Best Rating of at
least A- Class VIII. Insurance policies should provide a minimum of 30 days
notice of cancellation. The carrying of insurance described shall in no way be
interpreted as relieving Misonix of any responsibility or liability under this
Agreement.

  (b)   PuriCore is required to carry the following insurance coverage:

  (i)   Workers Compensation and Employers Liability coverage in the states in
which the work is to be performed and elsewhere as may be required by applicable
law;

  (ii)   Commercial General Liability coverage including Premises-Operations,
Products-Completed Operations, and Contractual Liability with minimum limits of
$1,000,000 per Occurrence / $2,000,000 General Aggregate / $2,000,000 Products —
Completed Operations Aggregate;

  (iii)   Auto Liability with minimum limits of $1,000,000; and

  (iv)   Umbrella Liability with minimum limits of $5,000,000 excess of
underlying General Liability, Auto Liability, and Employers Liability.

PuriCore shall provide Misonix with Certificates of Insurance evidencing the
coverages noted above with insurance carriers having an A.M. Best Rating of at
least A- Class VIII. Insurance policies should provide a minimum of 30 days
notice of cancellation. The carrying of insurance described shall in no way be
interpreted as relieving PuriCore of any responsibility or liability under this
Agreement.

11.   REPRESENTATIONS AND WARRANTIES

  11.1   Misonix. Misonix hereby represents, warrants to and covenants with
PuriCore as follows:

  (a)   Misonix is a company duly organized, validly existing and in good
standing under the laws of the State of New York. Misonix has all requisite
power and authority to carry on its business, to own and operate its properties
and assets and to execute, deliver and perform its obligations under this
Agreement.

 

20



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (b)   There is no pending or threatened litigation involving Misonix which
would have any effect on this Agreement or on the ability of Misonix to perform
its obligations hereunder.

  (c)   No further corporate action is required on Misonix’s part to authorize
the execution and delivery of this Agreement.

  (d)   This Agreement is a valid and binding obligation of Misonix enforceable
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors.

  (e)   There is no consent required, or indenture, contract, or agreement to
which Misonix is a party or by which Misonix is bound, which prohibits or would
prohibit the execution and delivery by Misonix of this Agreement or prohibit or
limit the performance or observance by Misonix of any term or condition of this
Agreement.

  11.2   PuriCore. PuriCore hereby represents, warrants to and covenants with
Misonix that:

  (a)   PuriCore is duly organized, validly existing and in good standing under
the laws of the State of Delaware. PuriCore has all requisite power and
authority to carry on its business, to own and operate its properties and assets
and to execute, deliver and perform its obligations under this Agreement.

  (b)   No further corporate action is required on PuriCore’s part to authorize
the execution and delivery of this Agreement.

  (c)   This Agreement is a valid and binding obligation of PuriCore enforceable
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors.

  (d)   There is no consent required, or indenture, contract, or agreement to
which PuriCore is a party or by which PuriCore is bound, which prohibits or
would prohibit the execution and delivery by PuriCore of this Agreement or
prohibit or limit the performance or observance by PuriCore of any term or
condition of this Agreement.

  (e)   PuriCore has the right to grant the license granted to Misonix in
Section 2.1.

 

21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (f)   As of the Effective Date, (i) to PuriCore’s knowledge, the Licensed
Products to be used in the Field and in the Territory do not infringe the rights
of any Third Party and (ii) the Licensed Products to be used in the Field and in
the Territory are not the subject of any written notice or claim received by
PuriCore regarding any infringement of any Third Party rights.

  (g)   As of the Effective Date, Exhibit B sets forth a true, correct and
complete list of all relevant patents and patent applications owned or licensed
by PuriCore related to the use and sale of the Licensed Products.

  (h)   PuriCore has received 510(k) clearance for the Licensed Products, which
510(k) clearance is in full force and effect. As of the Effective Date, the
Licensed Products to be used in the Field and in the Territory are not the
subject of any written notice received by PuriCore of any default or violation
of any term, condition or provision of such 510(k) clearance.

  (i)   The Licensed Products will be manufactured in accordance with Applicable
Laws and, upon delivery, shall conform to the Specifications and Product
Labeling.

12.   FORCE MAJEURE

  12.1   Any delay in the performance of any of the duties or obligations
(except for the payment of money) of either Party hereto shall not be considered
a breach of this Agreement, and the time required for performance shall be
extended for a period equal to the period of such delay, provided that such
delay has been caused by or is the result of any acts of God, acts of the public
enemy, insurrections, riots, embargoes, labor disputes, including strikes,
lockouts, job actions, or boycotts, fires, explosions, floods, shortages of
material or energy, or acts of judicial, military, or governmental authorities,
or any other unforeseeable causes, provided any such delay or cause is beyond
the reasonable control and without fault or negligence of the Party so affected.
The Party so affected shall give prompt written notice to the other Party of
such cause, and shall take reasonable steps to relieve the effect of such cause
as rapidly as practicable.

13.   PUBLIC ANNOUNCEMENTS

  13.1   Any news release or other public announcement relating to this
Agreement, including any of its terms, or to the performance hereunder, must be
approved in advance in writing by both Parties, which approval shall not be
unreasonably withheld or delayed. Any disclosure which is required by law may be
made without the prior consent of the other party, provided that the other party
shall be given prompt written notice of any such legally required disclosure and
an opportunity to comment on the proposed disclosure reasonably in advance to
the extent feasible, and the disclosing party shall make reasonable efforts to
limit the nature and scope of any disclosure to the extent reasonably possible.

 

22



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

14.   TERM AND TERMINATION

  14.1   Initial Term; Extensions. The “Initial Term” of this Agreement shall
begin on the Effective Date, shall endure until completion of three Contract
Years, and shall end at midnight on the final day of the third Contract Year
(the “Expiration Date”), unless earlier terminated under the express provisions
of this Section 14. If Misonix is in material compliance with the terms and
conditions of this Agreement at the Expiration Date or the end of any Extension
Period, then the Agreement shall automatically renew for successive two-year
periods (each an “Extension Period”); provided that the Parties have mutually
agreed in writing to sales volume targets for each Extension Period as provided
under Section 6.4(c), and each year within such Extension Period, within the
ninety (90) days prior to the end of the Initial Term or then current Extension
Period (as set forth in Section 6.4(c)) and provided that the cost terms shall
be no less favorable than the twelve (12) months leading up to the start of the
then current Extension Period. If, after using good faith efforts, the Parties
do not reach any such mutual agreement as to sales volume targets, or the
Parties mutually agree to terminate this Agreement, this Agreement shall
terminate. This Agreement shall terminate under the circumstances and provisions
of Section 7.5. Any Extension Period can be terminated early under the express
provisions of this Section 14. In no event shall this Agreement survive beyond
the expiration or invalidation of all of the PuriCore Patents.

  14.2   Termination for Cause. At any time prior to termination pursuant to
Sections 14.1 or 14.3, a non-breaching Party may terminate this Agreement for
“Cause”. Cause for termination of this Agreement shall be deemed to exist when a
Party has materially breached any term of this Agreement and (a) for a breach
related to the payment of money, the breaching Party has failed to cure such
breach within five (5) Business Days after receipt of written notice from the
non-breaching Party describing such breach, (b) for all other breaches, the
breaching Party has failed to cure such breach within ninety (90) days after
receipt of written notice from the non-breaching Party describing such breach,
or (c) the Parties have not entered into a written agreement for the cure of
said breach or other resolution thereof, conditionally waiving or temporarily
staying termination for cause. Such termination rights shall be in addition to
and not in substitution for any other remedies that may be available to the
non-breaching Party at law or at equity. Termination pursuant to this
Section 14.2 shall not relieve the Party in default from liability and damages
to the other Party for breach. In the event this Agreement is terminated by
PuriCore due to Misonix’s Cause, Misonix’s payment obligations under this
Agreement shall be an amount equal to (i) amounts outstanding for Licensed
Products previously delivered to Misonix, plus (ii) such amount, if any, needed
to reach the two million dollars ($2,000,000) cumulative Gross Profit provided
for by this Agreement, unless said two million

 

23



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      dollars ($2,000,000) requirement has been reduced in accordance with the
terms of this Agreement, plus (iii) any Royalties that may be due, minus
(iv) any unapplied credits issued by PuriCore pursuant to Clause 3.1 of the
Notes (as described in Section 6.3 of this Agreement) that may remain
outstanding, and minus (v) any amounts due and owing under the Notes for which
no credit was issued; provided that nothing in this sentence shall be a waiver
or serve to limit any damages or any other obligation that Misonix might owe to
PuriCore under this Agreement or as a consequence of such breach. Termination
shall not impair the obligations of the maker under the Notes. Notwithstanding
the foregoing, any breach by PuriCore of the exclusivity covenant in
Section 2.2, due to non-conformity to Specifications as provided in Section 5,
or any failure to supply Licensed Product shall not be considered “Cause” under
this provision, shall not give rise to a termination right, and shall give rise
to Misonix of the sole remedies and consequences expressly provided in
Sections 2.2, 4.9 and 5.3, as applicable.

  14.3   Additional Termination Rights.

  (a)   PuriCore may terminate this Agreement pursuant to Section 6.4(c), which
Misonix could avoid pursuant to Section 6.4(c).

  (b)   After the Initial Term, PuriCore may terminate this Agreement for any or
no reason upon twelve (12) months written notice with no financial obligations
imposed upon Misonix related to the purchased Licensed Product hereunder other
than to pay (i) amounts outstanding for Licensed Products previously delivered
to Misonix and (ii) any Royalties that may be due.

  (c)   PuriCore may terminate this Agreement effective immediately upon written
notice by PuriCore to Misonix in the event that there is a “change in control”
of Misonix in which a competitor of PuriCore (a “Competitor”) has gained direct
or indirect control of Misonix. For purposes of this Section 14.3, a “change in
control” shall mean any of the following: (i) the sale or disposition of all or
substantially all of the assets of Misonix to a Competitor, (ii) the acquisition
by a Competitor or any group of persons or entities who are Competitors acting
in concert, other than an employee benefit plan (or related trust) sponsored or
maintained by Misonix or any of its Affiliates, of more than 50% of Misonix’s
outstanding shares of voting capital stock (e.g., capital stock entitled to vote
generally for the election of directors), (iii) the appointment or election to
the board of directors of Misonix of members constituting a majority of such
board who were not appointed, approved or recommended for election by the board
of directors as constituted immediately prior to the appointment or election of
such majority and who were nominated, appointed, approved or recommended by or
on behalf of a Competitor, or (iv) the merger or consolidation of Misonix or an
Affiliate of

 

24



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      Misonix with or into another corporation or entity that is, is an
Affiliate of or is controlled by a Competitor, other than, in the case of
(ii) or (iv), an acquisition or a merger or consolidation of Misonix or an
Affiliate of Misonix in which holders of shares of Misonix’s voting capital
stock immediately prior to the acquisition, merger or consolidation have at
least 50% of the ownership of voting capital stock of the acquiring Competitor
or the surviving entity in such merger or consolidation, as the case may be,
immediately after the merger or consolidation. Notwithstanding the foregoing, a
“change of control” will not be deemed to occur on account of the acquisition of
securities of Misonix by an institutional investor that acquires Misonix’s
securities in a transaction or series of related transactions as a passive
investment which does not affect the management of Misonix, or a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
corporate domicile of Misonix. For purposes of this Section 14.3(c), the term
“Competitor” shall also include any Affiliate of such Competitor.

  (d)   Misonix may terminate this Agreement upon ninety (90) days written
notice if it no longer has exclusivity under Section 2.2.

  14.4   Effect of Expiration or Termination on Agreement.

  (a)   No Relief from Accrued Obligations. Termination of this Agreement shall
not relieve the parties of any obligation occurring or incurred prior to such
termination, nor shall it relieve Misonix from making all Take or Pay Payments
and paying to PuriCore the Quarterly Minimum Gross Profit or the aggregate
Minimum Gross Profit pursuant to Section 6.5, unless expressly provided
otherwise under Section 6.6.

  (b)   Reversion of License. Upon termination of this Agreement pursuant to
this Section 14, all license rights granted by PuriCore in and to Licensed
Technology under this Agreement shall terminate and revert to PuriCore.
Consequently, neither Misonix nor its Affiliates shall have any license rights
to use or sell Licensed Products in the Field or in the Territory.

  (c)   Right to Sell Off. Notwithstanding the foregoing, if Misonix is not in
breach of any payment obligations under this Agreement at the time of
termination, Misonix shall be permitted to continue selling the Licensed
Products until the earlier of (i) Misonix’s inventory is exhausted,
(ii) PuriCore has repurchased all Licensed Products in Misonix’s possession
pursuant to clause (d) below, or (iii) twelve (12) months from termination has
elapsed.

 

25



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (d)   Right to Repurchase. Upon expiration or termination of this Agreement
for any reason, PuriCore shall have the right but not the obligation to purchase
Misonix’s unsold inventory of the Licensed Products in merchantable condition or
having a remaining shelf life acceptable to PuriCore at the actual purchase
price paid by Misonix.

  (e)   Return of Materials. Upon expiration or termination of this Agreement
for any reason, each Party shall upon request promptly return to the requesting
Party all of the requesting Party’s relevant records, materials and Confidential
Information in the possession or control of the other Party.

15.   GENERAL PROVISIONS

  15.1   Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable in a proceeding from which no appeal can be
or is taken, the provisions shall be considered severed from this Agreement and
shall not serve to invalidate the remaining provisions thereof, so long as the
essential benefits of this Agreement will still be realized by both Parties. The
Parties shall make a good faith effort to replace the invalid or unenforceable
provision with a valid one which in its economic effect is most consistent with
the invalid or unenforceable provision.

  15.2   Choice of Law. This Agreement shall be governed and interpreted in all
respects under the laws of the Commonwealth of Pennsylvania, without regard to
its conflicts of laws principles. Any suit or action arising out of or relating
to this Agreement shall be brought in the United States District Court for the
Eastern District of Pennsylvania. The Parties consent to the respective
exclusive personal jurisdiction and venue of the United States District Court
for the Eastern District of Pennsylvania, and further consent that any process,
notice of motion or other application to the court or a judge thereof may be
served outside the Commonwealth of Pennsylvania, by registered or certified mail
or by personal service, provided that a reasonable time for appearance is
allowed.

  15.3   Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be sent by (i) hand delivery,
(ii) registered mail, return receipt requested, (iii) overnight delivery by a
nationally recognized courier service, (iv) facsimile transmission, with
confirmation received, or (v) when permitted under this Agreement, by email, and
shall be sent or delivered as follows:

     
If to PuriCore:
  PuriCore, Inc.
 
  508 Lapp Road
 
  Malvern, PA 19355
 
  Fax: (610) 321-2725
 
  Email: gbosch@puricore.com

 
  Attention: Chief Executive Officer

 

26



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      With a copy to General Counsel, PuriCore, Inc.
 
   
 
  Email: generalcounsel@puricore.com
 
  Fax: (610) 321-2725
 
   
If to Misonix:
  MISONIX, INC.
 
  1938 New Highway
 
  Farmingdale, NY 11735
 
  Fax: (631) 694-3285
 
  Email: mmcmanus@misonix.com

 
  Attention: Chief Executive Officer with a copy to (which shall not constitute
notice):
 
   
 
  Wilk Auslander LLP
 
  675 Third Avenue
 
  New York, NY 10017
 
  Attention: Joel I. Frank, Esq.
 
  Fax: (212) 752-6380
 
  Email: jfrank@wilkauslander.com

or such other addresses or facsimile numbers as either Party may hereafter
specify by written notice to the other as provided above. Such notices and
communications shall be deemed to have been delivered upon receipt.

  15.4   Affiliate Performance; Assignment of Rights and Duties. Without the
prior written consent of PuriCore, Misonix shall have no right to assign or
delegate any rights or duties under this Agreement. Notwithstanding the
foregoing, Misonix shall be entitled to assign this Agreement to an Affiliate,
provided that Misonix shall be liable for the performance of this Agreement by
its Affiliates.

  15.5   Entire Agreement. This Agreement (the annexed Exhibits hereto, as they
may be amended or updated from time to time and the settlement documents with
PuriCore International Limited and PuriCore plc) constitutes the entire
agreement between the Parties and supersedes any and all prior agreements or
understandings, whether oral or written, between Misonix and PuriCore with
respect to the subject matter hereof. No variation, modification or waiver of
any of the terms or conditions hereof shall be deemed valid unless made in
writing and signed by authorized representatives of both Parties.

  15.6   No Waiver. No waiver by either Party of any nonperformance or violation
by the other Party of any of the covenants, obligations or agreements of such
other Party hereunder shall be deemed to be a waiver of any subsequent violation
or non-performance of the same or any other covenant, agreement or obligation,
nor shall forbearance by either Party be deemed to be a waiver by such Party of
its rights or remedies with respect to such violation or nonperformance.

 

27



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



  15.7   Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not be held to expand,
modify or aid in the interpretation, construction or meaning of this Agreement.

  15.8   Relationship of the Parties. It is not the intent of the Parties to
create a partnership or joint venture or to assume partnership responsibility or
liability. The obligations of the Parties shall be limited to those set out
herein and such obligations shall be several and not joint. Neither Party shall
be authorized to bind or obligate the other.

  15.9   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. Legal delivery of this Agreement may be
made by telecopy or by electronic mail (pdf format).

  15.10   Waiver of Jury Trial. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS
OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

[SIGNATURE PAGE FOLLOWS]

 

28



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
IN WITNESS WHEREOF, the Parties have caused their respective authorized
representatives to execute this Product License and Distribution Agreement as of
the Effective Date.

            PURICORE, INC.
      By:   /s/ Gregory T. Bosch        Name:   Gregory T. Bosch        Title:  
President and Chief Executive Officer        MISONIX, INC.
      By:   /s/ Michael A. McManus, Jr.        Name:   Michael A. McManus, Jr. 
      Title:   President and Chief Executive Officer   

 

29



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
EXHIBIT A
DESCRIPTION OF PURICORE’S VASHE PRODUCTS
[* * *]
SPECIFICATIONS OF LICENSED PRODUCTS
I. Introduction.
[* * *]
II. Licensed Product Detailed Specifications
[* * *]
III. Product Drawings
[* * *]

 

30



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
EXHIBIT B
[* * *]

 

31



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
EXHIBIT C
[* * *]

 

32



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Schedule 2.1
[* * *]

 

33



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Schedule 6.1
[* * *]

 

34